DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/29/2021 has been entered. Claims 1, 6, 14, 15, 23, 28, 36, and 37 are currently amended.  Claims 4-5, 12-13, 26-27, and 34-35 have been cancelled.  Claims 1-3, 6-11, 14-25, 28-33, and 36-41 are pending with claims 1-3, 6-11 and 14-22 withdrawn.

Response to Arguments
Applicant's argument, see page 7, filed on 11/29/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 7-9, filed on 11/29/2021, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the amendment incorporates allowable subject matter of at least 20% γ-austenite and at least 50% α-martensite and at least 20% ε-martensite from dependent claim 36 into independent claim 23.  The 103 rejection is withdrawn.

Election/Restrictions
Claims 23-25, 28-33 and 36-41 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-3, 6-11 and 14-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/1/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6-11, 14-25, 28-33, and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 23 directs to a thin metal strip comprising recited composition and microstructure of by % volume at least 20% γ-austenite and at least 50% α-martensite and at least 20% ε-martensite.  There is no prior art teaching or suggesting this limitation.  
The closest prior art is Sano et al (JP6213696, the English version US 20200087764 A1 is used as reference here), and Takahashi et al (JPH05255813A, machine translation referred here).  Neither Sano nor Takahashi teach the recited percentage of micro phases; and Sano teaches different annealing temperature and time; therefore, the recited limitation can’t be expected nor obvious.
Independent claim 1 directs to a method of making the thin metal strip in claim 23.  Since claim 1 includes all of the limitations in claim 23, the withdrawn claims 1-3, 6-11, 14-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-11, 14-25, 28-33, and 36-41 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                    


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762